2022DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 3/2/2022.
Claim 1, 9, 18 have been amended.
Applicant’s election without traverse of group I, claims , 1-2, 4-5, 7-10,16-18, 21-25, 29 and species a modified P5 sequence in claim 4 (e.g., P15 sequence which contains an allyl moiety); b. Thymine (T) base in claim 7; c. A palladium(0) complex in claim 9 (e.g., Pd(THP)4 in claim 10); d. R1 is -OCH2OSi(R")3: Rb is C14 alkyl; R2 is an optionally substituted tetrahydrofuran in claim 17;1 e. A modified P7 sequence in claim 21 (e.g., P17 sequence which contains at least one diol moiety);  Claim 17 recites a 3' end phosphate moiety, not a compound. As such, no CAS number can be provided. f. Chemical cleavage in claim 22; and g. A diol linker in claim 23 (r is 5 and s is 3 in claim 24)  in the reply filed on 8/31/2021is acknowledged.
Claims 1-2, 4-5, 7-10, 16-18, 21-27, 29-30, 32, 34, 40-41, 44, 46-47, 50, 66-67, 70-71, 74, 78, 81-82, 84 and 88 are pending.
Claims 26-27, 30, 32, 34, 40-41, 44, 46-47, 50, 66-67,70-71, 74, 78, 81-82, 84, 88 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2021.
Claims 1-2, 4-5, 7-10, 16-18, 21-27, 29,  are being examined.
The priority issue has been withdrawn in view of the amendment of the claim to no longer recite nickel.
Priority
The instant application was filed 05/14/2019 and claims priority from provisional application 62671816, filed 05/15/2018 and claims priority from provisional application 62788045, filed 01/03/2019.
Specification
The disclosure is objected to because of the following informalities: 
The specification in paragraph 0053 and 0055 for example recites, “ SEQ ID NO.”.  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  Applicant should review the entire disclosure and  amend the disclosure to be consistent with 37 CFR 1.821 (d).  
Appropriate correction is required.
Response to Arguments
The response has amended the specification to recite, “ SEQ ID NO.”  However, 37 CFR 1.821 requires the specification and claims recite, “ SEQ ID NO:”. Thus the objection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7-10,16-18, 21-25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (WO2007010251) and Ju (WO2017205336).
Claims 7, 17, 24 recite, “a structure of Formula.”  The broadest reasonable interpretation in view of the indefinite article is any portion of the recited structure.
Liu may be seen as the closest prior art to the subject-matter of claim 1, since it relates to the same purpose, i.e. a method of linearizing a plurality of immobilized double-stranded polynucleotides. Liu  teaches a method of generating a template for a nucleic acid sequencing reaction comprising providing a solid support, wherein both strands of the double-stranded nucleic acid molecule are attached at the 5' end, and cleaving one strand of an immobilized double-stranded nucleic acid molecule at a pre-determined cleavage site, wherein said strand comprises a diol linker and the cleavage is made with periodate treatment, where after the cleaved strand is removed (claims 1-4, p76 Ex 7 step 2).
Liu does not teach a first cleavage site capable of undergoing chemical cleavage by a palladium complex.
However, Ju teaches a sequencing method using nucleotides labelled with a cleavable linker, wherein the linker may be e.g. an allyl linker cleavable by Pd(0) ([0025], [0194]-[0195], [061 0], [0613], Fig 14). Liu  and Ju belong to the same technical field, i.e. sequencing. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the allyl linker disclosed in  Ju and PD(0) complex for cleavage for the specific purpose diol liker with periodate cleavage of Liu, i.e. cleavage of the immobilized polynucleotide. The artisan would be motivated to substitute one linker/ chemical cleavage agent for another to examine efficacy of cleavage and/or effects on sequencing.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one chemical cleavage agent/linker known in the art for another.
With regards to claim 2, Liu teaches the linearized portion of the template is available for a sequencing primer and extending (page 3, 1st full paragraph, claim 37, fig 1).  
With regards to claim 4, Liu teaches a P5 primer sequence (page 54, last paragraph, Fig 3, fig 8).
With regards to claim 5, 7-8 Ju teaches a sequencing method using nucleotides labelled with a cleavable linker, wherein the linker may be e.g. an allyl linker cleavable by Pd(0) ([0025], [0194]-[0195], [061 0], [0613], Fig 14)(0792).
With regards to claims 9-10,  Ju teaches chemically cleavable linker refers to a linker which is capable of being split in response to the presence of a chemical (e.g., acid, base, oxidizing agent, reducing agent, Pd(0), tris-(2-carboxyethyl)phosphine, dilute nitrous acid, fluoride, tris(3-hydroxypropyl)phosphine), sodium dithionite (Na2S2O4), hydrazine (N2H4)).(0194).
With regards to claim 16-17 Ju teaches the use of a protecting group.  (0189, 2010).
With regards to claim 18, Liu teaches 5’ ends of each “bridged structure” has a forward or reverse primer (page 4, bottom).  Thus each can be extended and Ju teaches a single cleavage.
With regards to claim 21, Liu teaches P7 primer sites in amplification primers (page 10, top).
With regards to claim 22-25, Liu teaches diol linkers and cleavage via periodate (figure 4 and page 10, lines 18-19).
With regards to claim 29, with regards to claim 29, Liu teaches the bridge nucleic acids are attached covalently to the solid support (page 8, last paragraph). 
Response to Arguments
The response traverses the rejection reviewing MPEP and court decision the representative feels is important.
The response begins traversing the rejection by asserting the artisan would not be motivated to combine the teachings of Liu and Ju.  This argument has been thoroughly reviewed but is not considered persuasive as the artisan is merely substituting one known art linker and cleavage agent for another.  Further as indicated in the rejection the artisan would be motivated to determine the effect of the substitution on cleavage and/or sequencing.
The response continues by providing arguments the rejection merely provides conclusory statements in the rejection.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection identifies specific teachings of the prior art and suggests how the art is being combined.  The rejection does not merely cite the art and assert the claims are obvious.
The response continues by providing arguments with respect to reasonable expectation of success.  This argument has been thoroughly reviewed but is not considered persuasive as 2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  Indeed, a rule of law equating unpredictability to patentability, applied in this case, would mean that any linker/cleavage agent in Ju,  itself—would be separately patentable, simply because the formation and properties of each linker/cleavage agent must be verified through testing.  This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. Merck, 874 F.2d at 809; In re O'Farrell, 853 F.2d 894, 903 (Fed.Cir. 1988).  The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success the allyl linker and pd(0) cleavage and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).  Further, Little (Nucleic Acids Research, 1996, Vol. 24, No. 14 2793–2798) demonstrates Pd(0) cleavage of nucleic acids from a solid support was predictable. 
	Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).   
	The response continues to traverse the rejection with respect to the location of the allele linker in the teachings of Ju.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection indicates it would be obvious to substitute one linker/cleavage agent with another in the teachings of Liu.  The response provides no evidence the use of the linker of Ju would not function predictably in the method of Liu.  Further the art of Little (Nucleic Acids Research, 1996, Vol. 24, No. 14 2793–2798) demonstrates Pd(0) cleavage of nucleic acids from a solid support was predictable. 

Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        2/